DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evan Liebovitz on May 20, 2022.

The application has been amended as follows: 

In the claims:

1.  A method for managing seed values for data scrambling in a NAND memory, the method comprising:
     detecting, by a NAND controller, scrambled data for a word line in the NAND memory, the scrambled data being [[via]] a result of a first scrambling of incoming data; and
     caching, in a dynamic random access memory (DRAM) by the NAND controller after the first scrambling, at least one of
          last written data of a previous word line in the NAND memory for each open block in the DRAM for programming the word line, or
          a previous super page of last written data  for programming a super page.

3. The method of claim 2, wherein the selecting, by the NAND controller, the selected
seed value comprises:
     randomly generating, by the NAND controller, a first seed value from a NAND page;
     performing, by the NAND controller, a second scrambling of the Incoming data using the first seed value;
     determining, by the NAND controller, a cell threshold for each of the open blocks;
:    determining, by the NAND controller, a cell difference voltage between a neighboring
NAND cell associated with the last written data of the previous word line and a neighboring NAND cell associated with the scrambled data post the second scrambling;
     determining, by the NAND controller, whether the cell difference voltage threshold 
     randomly generating, by the NAND controller, a second seed value in response to determining that the cell difference voltage does not meet the cell threshold; and
     selecting, by the NAND controller, a randomly generated seed value as the selected seed value, and updating a spare area of the word line with the
selected seed value in response to determining that the cell difference voltage meets the cell threshold.

4.  The method of claim 3, wherein the randomly generating the second seed value comprises:
     determining, by the NAND controller, whether a number of iterations to select a seed value is met; 
     randomly generating, by the NAND controller, the second seed value in response to determining that the number of iterations to select a seed value is not met; and
     selecting, by the NAND controller, the first seed value as the selected seed value in response to determining that the number of iterations to select  a seed value is met.

10. An apparatus for managing seed values for data scrambling in a NAND
memory, the apparatus comprising:
     a NAND memory cell array;
     a Dynamic Random Access Memory (DRAM); and
     a NAND controller configured to cause the apparatus to:
          detect scrambled data for a word line in the NAND memory cell
array, the scrambled data being a result of a first scrambling of
incoming data; and
          cache, in the DRAM post the first scrambling, at least one of
               last written data of a previous word line in the NAND memory for each open block in the DRAM for programming the word line, or
               a previous super page of last written data  for programming a super page.

13. (Currently Amended) The apparatus of claim 12, wherein the NAND controller
is further configured to cause the apparatus to:
     determine whether a number of iterations to select a  seed value is
met;
     randomly generate the second seed value in response to
determining that the number of iterations to select a seed value is met.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of caching, in a dynamic random access memory (DRAM) by the NAND controller after the first scrambling, at least one of
          last written data of a previous word line in the NAND memory for each open block in the DRAM for programming the word line, or
          a previous super page of last written data for programming a super page
in combination with the other limitations thereof as is recited in the claim. Claims 2-9 depend on claim 1.

Regarding claim 10: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of 
          cache, in the DRAM post the first scrambling, at least one of
               last written data of a previous word line in the NAND memory for each open block in the DRAM for programming the word line, or
               a previous super page of last written data for programming a super page.
 in combination with the other limitations thereof as is recited in the claim. Claims 11-18 depend on claim 10.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827